RAY PEARSON, Circuit Judge.
The appeals of the following City of Miami municipal court cases —



were assigned appeal no. 5297 for the purpose of the appeal of these cases to the circuit court, eleventh Judicial circuit, Dade County.
Opinions were rendered on July 31, 1962 in these cases by the Hon. Milton A. Friedman, Senior Judge, City of Miami municipal court. Having read said opinions and the briefs of counsel filed herein, having heard oral argument in connection with the appeal of these cases to the circuit court, having examined the record herein, and being otherwise fully advised in the premises, it is ordered and adjudged that the judgments appealed from in City of Miami municipal court cases nos. 94719, 94720, 94721, 94722 and 94724 be, and they are hereby affirmed.